 Case 6:20-cv-06059-RTD Document 10                       Filed 11/23/20 Page 1 of 1 PageID #: 89



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

STEVEN C. HAYES                                                                                 PEITIONER

v.                                        Civil No. 6:20-cv-06059

DEXTER PAYNE, Director,
Arkansas Department of Correction,                                                           RESPONDENT

                                                  ORDER


        Now before the Court is the Report and Recommendation filed August 31, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 9.)

Petitioner proceeds in this Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §2254 pro se. After

considering the Petition (ECF No. 1) and the response filed in opposition (ECF N. 8), Judge Bryant finds

that the allegations raised in the Petition fail to state a claim upon which habeas relief can be granted, and

he recommends the Petition be denied in its entirety.

        No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

        Accordingly, it is hereby ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 1) be

DENIED in its entirety.

        IT IS SO ORDERED this 23rd day of November 2020.




                                                  /s/   Robert T. Dawson
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE
